Title: From John Adams to James Lovell, 21 September 1779
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Braintree Septr. 21. 1779
     
     In one of your late Letters, you hope that a Treaty with Spain, will Soon be made. I wish I knew your Intelligence, which is undoubtedly better than mine: I have suspected, for I can call it no more than suspicion, that Spain intended to wait untill the Negotiation for Peace.
     In another you Say, you should be easier in your Mind, if I were in Europe, when you consider what Negotiations are likely to take Place. I wish you had told me, what you mean. Have you any Prospect of Negotiation with England? I am told you have been making a Plan of a Treaty of Peace. Is it finished? Can you communicate it to me? Have France and Spain put you upon determining the Terms on which you will make Peace, at this early Hour, and are you to be bound by these Terms three Years hence, or even next Year. Should you be obliged to spend additional Millions, to devote more thousands of lives, to expose more Towns to the Flames, are you after this to make Peace on the same Terms you would now, even although you should gain Advantages decisive in the mean Time?
     Let me beg of you to send me, all the Journals as they come out. I have a great Curiosity to know what Compliments you have paid or will pay to the late Minister. No doubt Pains will be taken to get Compliments, Thanks, Certificates of even Impartiality or even an Address for what I know, for there is no bounds to some Peoples Modesty. Cant you certify Holkers Impartiality, too?
     Pray inform me, from whom is Holkers Commission? Is it from Gérard? I have ever understood he had none from the King. Pray from whom is Valenais Commission?
     You hope A. Lee will soon make a Treaty with Spain. Whether he does or not, if he continues in Commission to that Court, pray order him to Spain, positively. He will do no good, at Paris believe me. I respect his past services, I know his Attachment to America, and I believe his Integrity. But I know his Prejudices, and his Passions, his selfish. His Countenance is disgusting, his Air, is not pleasing, his Manners are not engaging, his Temper is harsh sour and fierie, and his Judgment of Men and Things is often wrong. Virtue itself is said to be not always amiable.
     Isard, is still worse—do you know an Ambassador, we once sent into Canada who negotiated every thing into total Confusion. Such another is this.
     I believe such a Group of Characters as Lees, Isard and Deane, never were before selected out for Ambassadors. I declare if it was a new Thing, I never could in Conscience give my Vote for either. Three more imprudent Men I dont know. I dread the Consequence of Lee’s going to Spain. He will be watched. He will be provoked, and he cannot govern himself. Yet the most perfect Reserve, the most perfect Prudence, will be necessary in that Nation, and the most profound Admiration of that Court. If there is not more Dissonance, from that Quarter I shall be happily disappointed.
     I am determined not to conceal from you, any of my Apprehensions, lest more Disgrace should come upon Us, in Consequence of my silence. I have been silent perhaps too long already.
    